Appeal by the defendant, by permission, from an order of the County Court, Suffolk County (Copertino, J.), dated June 18, 1985, which dismissed his motion pursuant to CPL 440.10 to vacate his judgment of conviction.
Ordered that the order is affirmed.
The instant application was submitted on the defendant’s behalf by a fellow inmate who denominated himself as "Counsel pro ad hoc”. It is undisputed that the fellow inmate was not admitted to the practice of law either in this State of any other jurisdiction, and, therefore, his attempted representation of the defendant was in violation of the proscription against the practice of law by nonlawyers (see, Judiciary Law §§ 478, 485; Spivak v Sachs, 16 NY2d 163; Matter of Maldonado v New York State Bd. of Parole, 102 Misc 2d 880). While a defendant has a constitutional right to defend himself pro se (Faretta v California, 422 US 806; People v Smith, 68 NY2d 737, cert denied — US —, 107 S Ct 444), that right does not encompass the right to be represented in court by an individual who is not admitted to the practice of law (see, United States v Wright, 568 F2d 142; United States v Hinderman, 528 F2d 100). Accordingly, the motion was properly dismissed. Our decision is, however, without prejudice to a renewed application by the defendant on his own behalf, or by a duly admitted attorney, for the relief requested. Brown, J. P., Niehoff, Eiber and Sullivan, JJ., concur.